DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restarting Period of Response
This office action is being submitted in order to clarify the record as to what references were being used and applied with respect to claims of the current application. The examiner spoke with Mr. John Berger, the applicant’s representative, on 28 December 2021. Mr. Berger was asking for clarity on the rejection under applicant admitted prior art (AAPA) without properly and clearly indicating what that prior art was and where it came from.  The examiner, in an attempt to make the record clear, is providing this office action and in fairness to the applicant, the examiner is restarting the response period for the office action.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shaft heating section that heats the shaft that has been pulled out from the sample tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) found in U.S. Patent Application Publication 2018/0356316, and further in view of Battagliarin et al. (U.S. Patent Number 6,170,556; hereinafter referred to as Battagliarin).  The prior art application noted above shares the shame inventors and assignee as the present application, thus the same inventive entity. In the prior application noted above, the applicant admitted that certain figures were regarded as Prior Art, and thus the applicant has admitted prior art. Battagliarin discloses equipment for the preparation of electric conducting composite samples by .
With respect to claim 1, AAPA teaches a sample introduction device for heating a sample tube which contains a sample to 5desorb a sample component and to introduce the sample component to an analyzing unit (Please see paragraphs [0002] through [0012], and note this is described as an exemplary conventional sample introduction system, thus this is a known device and considered admitted prior art) the device comprising: a tube holding unit (Figs. 5-7, 210) which holds the sample tube (Figs. 5-7, 201); a tube heating unit (Figs. 5-7, 220) which comes into contact with the sample tube held in the tube holding unit and heats the sample tube to desorb the sample component in the 10sample tube (Paragraphs 11-12); and a movement mechanism (Figs. 5-7, 230) to which the tube holding unit and the tube heating unit are attached such that the tube holding unit and the tube heating unit can move separately, wherein the movement mechanism includes 15a connecting member (Figs. 5-7, 231) which can be 
With respect to claim 2, a piston pushes and has a shaft, thus claim 2 is disclosed in view of Battagliarin.
With respect to claim 3, it would be obvious to push the piston in an axial direction of the tube to remove the sample as a piston moves in an axial direction.
With respect to claim 4, a detachable head of a piston is well known within the art, as a detachable head makes easy replacement for example if different material heads of a piston are needed for different materials to not cause adverse reaction with a sample. 

With respect to claim 6, while there is no disclosed heating of the piston shaft, the applicant appears to use heating as a means to clean the shaft from residue left from the sample and thus one of ordinary skill in the art would use heating or rinsing means of the shaft to clean off residue in order to not contaminate further tests done in the tube with additional samples.
With respect to claim 7 and 8, the AAPA discloses a various gas to move things through the system, and it flushes the system, thus cleaning the system, which is why the applicant appears to be blowing gas onto the shaft. Thus it would be obvious to one of ordinary skill in the art to use gas to clean the shaft to not contaminate the next sample to be tested. 
	With respect to claim 9, while not explicitly disclosed, it would be obvious to one of ordinary skill in the art to utilize a sample detection section or sensor to determine whether or not a sample is even present in order to determine whether the device should even be run for analysis or not. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861